Citation Nr: 0011131	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-12 318	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of a left (minor) shoulder acromioplasty 
with degenerative changes, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a higher initial evaluation for service-
connected degenerative changes of the right (major) hand, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a higher initial evaluation for service-
connected degenerative changes of the left (minor) hand, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for service-
connected spondylolisthesis, Grade I, L5-S1 with degenerative 
joint disease, currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1963 to January 1966, May 1978 to June 1981, and 
January 1982 to June 1991.  There are reported periods of 
service from April 1958 to October 1958 and November 1958 to 
February 1961, that have not been verified.  

2.	On March 28, 2000, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of all issues on appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on all 
issues by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal on all issues and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.




		
J. E. Day
	Member, Board of Veterans' Appeals

 



